DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed on July 20, 2022 has been entered. Claims 8-20 remain pending in the application. 
The cancellation of claims 1-7 have rendered the objection to claim 5, and the rejection of claims 1-7 under 35 USC 103 moot. Accordingly, the rejections and objection thereof have been withdrawn. Further, there are no remaining Double Patenting issues and the warning thereof withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0218961 to Kim, hereinafter referred to as Kim, in view of US 3,902,331 to True, hereinafter referred to as True, and US 3,744,270 to Wilcox, hereinafter referred to as Wilcox, and in further view of US 3,572,053 to Jacobus, hereinafter referred to as Jacobus.
In reference to claim 8, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim discloses a refrigerator (1), see figures 2-4, comprising:
a freezer compartment (5) having a freezer door (9);
a fresh food compartment (3) located over the freezer compartment (5) and having a fresh food door (7);
an icemaking compartment (20) located within the fresh food compartment  (3 [0059]) and remote from the fresh food door (7);
an icemaker (20) and an ice storage area (26) in the icemaking compartment (20):
a bin assembly (26) mounted in the icemaking compartment (20) and having an insulated front cover (22); and 
and an ice dispenser having a chute (29), whereby the icemaking compartment has an opening (28) in mating engagement with the chute (29), see figure 3.
Kim fails to explicitly disclose a bin assembly slidably mounted, nor a seal disposed around an outer perimeter of the front cover to provide an air-tight seal, nor a second seal between the opening and the chute to prevent cold air from passing from the ice making compartment to the refrigerator compartment.
True teaches that in the art of refrigerators having built-in ice makers (18) that having ice bins (26) that are slidable mounted, see column 3 lines 32-38 is known. One skilled in the art would understand that providing slidably removable ice bins allows the drawer to be slid out of the receptacle with its use then being as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein. This is strong evidence that modifying Kim  as claimed would produce predictable result (e.g. provide for an easily removable ice bin so that it can be placed in a more convenient location such as a kitchen counter or table). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True the such that the bin assembly was slidably mounted in order to produce predictable results and advantageously allow the bin to be used as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein.
Wilcox further teaches that when providing an ice bin to be slidingly mounted, it is known to seal the drawer (16) by using a gasket (118) located around an outer perimeter of a front cover (60) to provide an air-tight seal, see figure 2 and column 5 lines 53-66. Here Wilcox teaches that gasket arrangements are old and well known. Indeed using a seal to prevent air from escaping an opening between areas having differing temperatures would be commonsensical to one having ordinary skill in the art as the use of gaskets is old and well known. Since modifying Kim supra to include a slidable removable ice bin to provide the benefits discussed above would mean the cover (22)  would be located on a boundary between the ice making compartment (20) and the fresh food compartment (3), the use of a seal disposed around an outer perimeter of the front cover to provide an air-tight seal makes sense to prevent air from escaping the ice making room (20). Indeed Kim recognizes that “gaskets are provided at free tip ends of the doors of the refrigerating chamber such that they are brought into close contact with each other when the doors are closed” [0023]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim and True by Wilcox such that a seal was disposed around an outer perimeter of the front cover to provide an air-tight seal since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air from within the ice making chamber to escape to the exterior of the compartment.
Jacobus teaches that providing a seal (60) between a opening of an ice bin (7)   and an ice dispenser chute (48) in order to bridge the space between the front of the dispenser  and the recess for all clearances. With this space sealed, any flow of air between the cabinet and the ambient atmosphere is restricted to a path through the ice dispenser or more specifically through the dispensing means duct. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. restrict air from the from the cabinet to the ambient to a path through the ice dispensing duct means). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Jacobus such that there was a second seal between the opening (28) and the chute (29) which would result in preventing cold air from passing from the ice making compartment (20) to the refrigerator compartment (3), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of restricting air from the cabinet to the ambient to a path through the ice dispensing duct.
In reference to claim 9, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
When Kim is modified by True and Wilcox supra the seal (118 Wilcox) would be located on the outer periphery of front wall (22) disposed between the bin assembly (26) and a front opening of the ice compartment (20). 
In reference to claim 10, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Wilcox discloses the seal (118) is disposed around the outer perimeter of  the front cover (60) to provide an air-tight seal between the front cover of the bin assembly and a front opening of the compartment the bin is contained in. Accordingly, when modifying Kim by Wilcox supra, the combination would include providing the bin to be removable from the ice making compartment (20) and the seal would be around insulated cover (22) which would result in an air-tight seal between the front cover of the bin assembly and a front opening of the ice compartment.
In reference to claim 11, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Although Kim fails to explicitly disclose the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, Wilcox does teach that when providing an insulated cover (90) to a removable ice bin (16) that it is known to provide the cover such that the insulated front cover includes an inner panel (78) and an outer panel (76) with insulation provided therebetween, see column 5 lines 23-32. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. provide an attractive insulated cover). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Wilcox such that the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of insulating the cover in an attractive fashion.
In reference to claim 12, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Wilcox discloses the seal is a compressible gasket (inherently assumed with Wilcox’s disclosure of a gasket formed from polyvinyl chloride, see column 5 lines 56-60. Accordingly, when modifying Kim by Wilcox supra to include the gasket (118), the modification would also include the polyvinyl chloride gasket to form a tight sealing relationship.
In reference to claim 13, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
When Kim is modified supra, the seal (as modified by Wilcox) would  help maintain a lower temperature of the icemaking compartment (20) as compared with a higher temperature of the fresh food compartment (3), since the seal would prevent air from entering the compartment through the opening for removing the ice bin.
In reference to claim 14, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim as modified supra fails to disclose the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment.
True discloses that providing an ice bin receptacle (26) that is removable from the ice making compartment that it is known to provide the front cover (40) with a latch (80/82/etc), see figure 1 in order to maintain the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. maintain the ice bin 26 in a pre-selected location).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True such that  the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of maintaining the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold.
In reference to claim 15, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim discloses the chute (29) engages the opening (28) upon closing of the fresh food door (7).
In reference to claim 16, Kim, True, Wilcox, and Jacobusdisclose the claimed invention.
Kim discloses the chute (29) and the opening (28) are opposingly angled to provide additional sealing upon closing of the fresh food door. See figure 3 where the mating surfaces of 28 and 29 are exact opposite angles.
In reference to claims 17 and 18, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Jacobus discloses an intermediate piece (spring as illustrated in figure 3) between the chute (48) and the opening (of 7) to improve the seal between the chute and the opening. Accordingly, when modifying Kim to include the seal of Jacobs, the modification would also include an intermediate piece (spring) between the chute (48) and the opening (of 7) to improve the seal between the chute and the opening.
In reference to claim 19, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim discloses the chute (29)  further includes a blocking mechanism (implicit with the disclosure to selective open and close the dispenser port [0062]). Such a door would decrease flow of air within the chute (from the ice bin).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, True, Wilcox, Jacobs and US 3,537,132 to Alvarez, hereinafter referred to as Alvarez.
In reference to claim 20, Kim, True, Wilcox, Jacobs, and Alvarez disclose the claimed invention.
Kim as modified fails to disclose the blocking mechanism is a flipper door placed at the opening. Alvarez teaches that in the art of ice makers with exterior ice service, that it is a known method to provide a flipper door blocking mechanism (33) at an opening at the end of an ice bin chute (20) see figure 2. This would suggest that modifying Kim as claimed would be well within the ordinary capabilities of one skilled in the art and doing so would produce predictable results of opening and closing the dispensing port to provide ice to the dispenser. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Alvarez such that the blocking mechanism is a flipper door placed at the opening since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of opening and closing the dispenser port.


Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are respectfully not found persuasive. 
Specifically Applicant argues on page 5 of the response with respect to claim 8, that Wilcox provides no teaching or suggestion of using gaskets for the slidably mounted ice bin of True let alone for the Applicant’s claimed purpose. This is respectfully not found persuasive. In response to applicant's argument that Wilcox doesn’t provide motivation for the same reason as Applicant’s claimed purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the position of the examiner is that Wilcox provides a general teaching of providing a gasket on a slidable ice bin drawer and that such a gasket would prevent air from escaping the ice bin into the surrounding environment. Wilcox explicitly states that the use of gaskets is old and well known in the refrigerator art, see column 5 lines 62-66.  Thus, it would be well within the general capabilities of one skilled in the art to provide a slidable ice bin with a gasket. Accordingly, when providing a slidable ice bin (as taught by True) to the refrigerator of Kim, providing a gasket around the slidable ice bin would be obvious to prevent air exchange between the air within the ice bin and the air in the environment surrounding the ice bin. Further, there is no evidence of record that Applicant’s claimed gasket does anything more than what would be predictable to one skilled in the art (i.e. preventing air exchange between the interior and exterior of a slidable ice bin). As such, modifying Kim as claimed would do nothing more than the predictable use of prior art elements according to their established function (i.e. limiting air exchange between the ice bin and the surrounding environment). Additionally, Applicant has not addressed the examiner’s stated motivation of “. . .it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim and True by Wilcox such that a seal was disposed around an outer perimeter of the front cover to provide an air-tight seal since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air from within the ice making chamber to escape to the exterior of the compartment.” Since Applicant does not address the examiner’s statement that the claimed combination would have resulted in predictable results, the combination of Kim, True, and Wilcox as provided supra is considered to be proper and remains.
Applicant argues beginning on page 5 of the response that Jacobus has no relationship to the slidably mounted bin of True, the drawer gasket of Wilcox, nor the structure of Kim which requires no sealing member as Kim’s icemaker and refrigerator requires no sealing element. This is respectfully not found persuasive. To clarify, the examiner is not modifying Kim to include the sealing arrangement of Jacobus around the ice making bin and the ice making compartment. Jacobus is used to modify Kim to form a seal around the chute (29) and opening (28). Since there must be a coupling between chute (29) and opening (28) to accommodate opening and closing of door (7) it would make sense to provide the seal of Jacobus to this coupling to ensure that no air escaped the ice making compartment when the door is closed. Since Applicant does not address the examiner’s reasons for including the seal of Jacobus around the chute and opening of Kim, the combination of Kim, True, Wilcox, and Jacobus is considered proper and remain.
Applicant argues on page 6 of the response that Kim teaches away from the Examiner’s proposed design modification since Kim’s goal is to provide a simplified design. Thus, Applicant concludes that “modifying the design of Kim in the elaborate manner suggested by the examiner. . .would directly contradict the primary goal of Kim”. This is respectfully not found persuasive. Firstly, it is noted that the goal of Kim is to simplify the supply of water to the dispenser and ice maker by decreasing the length of tubes [0007]. The examiner’s position is that modifying the ice bin to be slidably removable and providing gaskets between components of the refrigerator as proposed would not affect the length of tubing of the water supply. Indeed the modification requires no modification to the water supply system whatsoever. Accordingly, modifying Kim as claimed would not contradict the goal of Kim of providing a simplified water supply system.  Further, modifying Kim as claimed would not contradict Kim’s goal of preventing additional loss of cold air, as providing the gaskets as proposed would indeed ensure that such a goal was met. Kim specifically discloses that providing a pair of doors to open and close the refrigerator is the structure provided to ensure the loss of cold air is minimized, see [0087-0088]. Since the modification proposed by the examiner would not change the design of the doors such that only a single door would be used, the modification as proposed would not be contradictory to Kim’s stated goal. Indeed, the combination would still include two doors for opening and closing the refrigerated compartment such that loss of cold air can be minimized in accordance with the teaching of Kim [0088-0089]. Since neither Kim nor any of the prior art of record criticizes, discredits, or otherwise discourages a sliding drawer and requisite gaskets for ensuring the compartment remains sealed, nor does True, Wilcox, or Jacobus suggest that the developments flowing from its disclosures are unlikely to produce the objective of the applicant’s invention, nothing in the prior art teaches away from the proposed modification and the combination thereof is considered proper and remains.
Applicant does not provide any further arguments for the rejections of claims 9-20 except that they depend from claim 8. Accordingly, for the reasons provided supra the rejection of claims 9-20 are considered proper and remain.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763